Exhibit 10.18


 TERMINATION & SETTLEMENT AGREEMENT


TERMINATION & SETTLEMENT AGREEMENT dated and effective as of the 24th day
December 2009 by and between SPO Medical Inc. (the “Company”) and Jeff Feuer
(the “Employee”).


WITNESSETH


WHEREAS, SPO Medical, Inc. entered into employment agreement with Employee dated
July 14 2005 (the "Employment Agreement"); and
 
WHEREAS, the Company has decided to terminate the Employment Agreement and the
parties wish to settle all outstanding matters under the Employment Agreement in
accordance with the terms and conditions hereto


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this agreement the Parties hereby agree as follows:


1.
Representations and Undertakings by Employee



In consideration of the undertakings by the Company contained herein, Employee
hereby agrees, represents and covenants as follows:


a)           Employee acknowledges and agrees that Section 5 (Confidentiality,
Non Compete; Poaching; Development Rights) of the Employment Agreement shall
continue in full force and effect in accordance with their terms.


b)           Employee shall return to the Company all Company property in his
possession, control or under his influence.


c)           Subject to the terms and conditions set forth herein, Employee
acknowledges and agrees that the undertakings, release and payments by Company
contained in this Agreement , are being made in lieu of any amounts, now or in
the future, payable by Company to Employee under the terms of the Employment
Agreement or otherwise and in full satisfaction of all claims by Employee to any
payments owing from the Company (and its affiliates, officers, directors,
shareholders, employees, agents, attorneys, insurers, successors and assigns) in
connection with his retention under the Employment Agreement or to any other
demands, claims, rights or privilege.


2.
Representations and Undertakings by the Company



2.1           In consideration of the undertakings by the Employee contained
herein, the Company hereby agrees, represents and covenants as follows:
 

--------------------------------------------------------------------------------




a)            The Company shall forthwith take all action necessary to extend
the exercise date of the following options previously granted to Employee to
December 31, 2014.


- 120,000 at a US$0.60 exercise price
- 100,000 at a US$0.78 exercise price
- 249,000 at a US$0.13 exercise price


b)           The Company shall forthwith issue to the Employee warrant to
purchase 200,000 shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), exercisable through the fifth anniversary of the
issuance date a per share exercise price of $0.01 (the “Warrant”).


2.2           All corporate action on the part of the Company necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Company hereunder has been taken.


2.3           All taxes, withholdings and deductions payable or due in respect
of the issuance or exercise of the Warrant or resale of the underlying shares of
Common Stock, or any component thereof, if any, will be borne by Employee.


3.           Indemnification by Employee
 
Employee agrees to hold harmless and indemnify the Company (its affiliates,
their respective past, present and future officers, directors, shareholders,
employees, agents, attorneys, successors and assigns) for the reasonable costs
of defense and any and all losses, claims, damages, liabilities or expenses,
including, without limitation, reasonable attorneys' fees, judgments, fines,
excise taxes or penalties, and other expenses incurred in connection with any
proceeding by the Israeli tax authorities, the value added authorities or any
other regulatory agency in respect of the issuance or exercise of the Warrant
granted to Employee under this Section 2 or the resale of the underlying shares
of Common Stock.
 
4.           Termination of Agreements & Other Positions


4.1           As of December 24th 2009 the Employment Agreement shall
automatically and without any further action on the part of the Parties be
terminated except to the extent otherwise provided herein.


4.2           By his execution of this Agreement, and without any further
action, Employee hereby resigns, effective immediately, from any positions he
holds with the Company.
 
2

--------------------------------------------------------------------------------



 
5.           Releases


5.1           In consideration of the release contained in Section 4.2 below,
Employee (and each of his respective, attorneys, agents, heirs, successors,
executors, personal representatives and assigns) does hereby absolutely and
unconditionally waive, release and forever discharge Company (and its
affiliates, officers, directors, shareholders, employees, agents, attorneys,
insurers, successors and assigns) from any claims, demands, obligations,
liabilities, rights, causes of action and damages, whether liquidated or
unliquidated, absolute or contingent, known or unknown, arising prior to or
concurrent with the date hereof, including, without limitation, any claim under
the Employment Agreement, claims under any labor laws and regulations including
claims for wrongful termination, claims with respect to the stock options,
claims with respect to any other payment required under law or claims with
respect to or under any government regulatory authorities or agencies. The
foregoing release shall not be construed as a waiver by Employee of the
compliance by the Company with its undertakings contained in this Agreement.


5.2           In consideration of the release in Section 4.1 above, the Company
(and its officers, directors, shareholders, employees, attorneys, agents,
successors, and assigns) do hereby absolutely and unconditionally waive, release
and forever discharge Employee and his respective, agents, attorneys, insurers,
successors, executors and assigns, from any claims, demands, obligations,
liabilities, rights, causes of action and damages, whether liquidated or
unliquidated, absolute or contingent, known or unknown, arising prior to or
concurrent with the date hereof, including, without limitation, any claim under
the Employment Agreement or claims with respect to or under any government
regulatory authorities or agencies. The foregoing release shall not be construed
as a waiver by the Company of the compliance by Employee of his undertakings
contained in this Agreement.


6.            Reliance and Complete Agreement.


The parties acknowledge and agree that in the execution of this Agreement,
neither has relied upon any representation by any party or attorney, except as
expressly stated herein. Moreover, this Agreement shall represent the complete
and entire agreement between the parties, to the exclusion of any and all other
prior or concurrent terms, written or oral.  No supplement, modification or
waiver or termination of this Agreement or any provision hereof shall be binding
unless executed in writing by the parties to be bound thereby.


7.            Headings.


Section and subsection headings are not to be considered part of this Agreement
and are included solely for convenience and are not intended to be full or
accurate descriptions of the content thereof.


3

--------------------------------------------------------------------------------


 
8.            Successors and Assigns.


Except as otherwise provided in this Agreement, all the terms and provisions of
this Agreement shall be upon, and shall inure to the benefit of, the parties
hereto and their respective heirs, personal representatives, successors and
assigns.


9.            Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


10.          Entire Agreement.


This Agreement may be executed in counterparts. This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes any prior or contemporaneous understanding or agreement,
written or verbal, among the parties with respect to the subject matter hereof.


11.          Governing Law; Jurisdiction and Forum.


Except as provided below this Agreement, its interpretation, validity,
construction, enforcement and effect shall be governed by and construed under
the laws of the State of Delaware without reference or effect to the principles
of conflict of laws. Each of the parties consents to the jurisdiction of the
appropriate court in Delaware and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens to
the bringing of any such proceeding in such jurisdictions.


The Company may enforce its rights under Section 2.3 in accordance with the laws
of the State of Israel and in the appropriate court in Tel Aviv – Jaffa.


12.          Representations.


Each of Employee and the Company acknowledges that they have had the opportunity
to consult with legal counsel respecting this Agreement. Each person executing
this Agreement on behalf of a corporation hereby represents and warrants that he
has been authorized to do so by all necessary corporate action.


13.          Non-Disparagement.


Neither of the Parties (and their respective heirs, personal representatives,
successors, affiliates, subsidiaries, officers or stockholders), shall disparage
the other Party hereto or their businesses.


4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties has set forth its/ his signature as of
the date first written above.
 
SPO Medical, Inc.
         
/s/ Michael Braunold
 
/s/ Jeff Feuer
Michael Braunold
 
Jeff Feuer
CEO
   

 
 
5

--------------------------------------------------------------------------------

 
